 Case 1:20-cv-04834-KAM-RML Document 43 Filed 02/08/21 Page 1 of 1 PageID #: 1102




                                               STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                 LITIGATION BUREAU

                                     Writer’s Direct Dial: (212) 416-8661
    Via ECF                                         February 8, 2021
    The Honorable Judge Kiyo A. Matsumoto
    United States Courthouse
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

           Re: Agudath Israel of America, et al. v. Cuomo, No. 20-cv-04834 (E.D.N.Y.)(KAM)(RML)
    Dear Judge Matsumoto:
             This Office represents Governor Andrew M. Cuomo, Defendant in the above-referenced
    matter. Defendant regrets the need to submit another letter to the Court on this matter, but he is
    constrained to address the misstatements and mischaracterizations in Plaintiffs’ unauthorized letter
    of yesterday (ECF No. 42). Defendant wants to ensure that the Court has a clear picture of the
    parties’ positions before this morning’s conference. To that end, Defendant provides the following
    brief response:
           1. Plaintiffs misread the Supreme Court’s decision in Roman Catholic Diocese of Brooklyn v.
              Cuomo, 141 S. Ct. 63, 68-69 (2020), in illogically claiming that a preliminary injunction
              against Executive Order (“EO”) 202.68’s 25% and 33% capacity restrictions on houses
              of worship should continue beyond the date that the Governor lifts those restrictions.
              Once houses of worship are removed from EO 202.68, the State can take no further
              action against them under that executive order.

           2. Plaintiffs also belatedly seek to include language from their affiant, Timothy Flanigan,
              M.D., in the Preliminary Injunction Order. Dr. Flanigan, however, has not been subject
              to cross-examination; and his unexamined affidavit should not be blindly incorporated
              into any Court order.

           3. Plaintiffs also reiterate their request that the Court expressly make a finding that
              Defendant advised it that the 25% and 33% capacity restrictions “cannot satisfy strict
              scrutiny.” But Defendant has never made that representation. To be clear, Defendant’s
              position is simply that he does not oppose the entry of an injunction on the 25% and
              33% capacity restrictions set forth in EO 202.68.
               Thank you for Your Honor’s consideration of this matter.

                                                     Respectfully submitted,
                                                     _______/S/___________
                                                     Todd A. Spiegelman
    cc: All Counsel (via ECF)

                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
